Citation Nr: 0400175	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-02 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a seizure 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty in the U.S. Army from 
February 1946 to February 1948, and in the U.S. Navy from 
October 1950 to January 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
received to reopen a previously denied claim of entitlement 
to service connection for a seizure disorder.  The veteran 
subsequently perfected an appeal regarding that issue.  
During that stage of the appeal, the RO issued a Statement of 
the Case (SOC) in January 2002.

In a February 2002 rating decision, the RO also denied 
entitlement to a compensable evaluation for the veteran's 
service-connected epidermophytosis of the feet.  He 
subsequently expressed disagreement with that decision, and, 
in June 2002, the RO responded by issuing an SOC.  However, 
the veteran did not perfect his appeal by submitting a timely 
VA Form 9, Appeal to Board of Veterans' Appeals, or its 
equivalent.  Thus, this matter is not currently before the 
Board on appeal.


FINDINGS OF FACT

1.  In a May 1968 rating decision, the RO denied entitlement 
to service connection for epilepsy.

2.  In decisions dated in September 1970 and March 1980, the 
Board determined that new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement 
to service connection for a seizure disorder.

3.  Evidence received since the Board's March 1980 decision 
bears directly and substantially upon the specific matter 
under consideration; and must be considered in order to 
fairly decide the merits of the claim.

CONCLUSION OF LAW

Evidence received since the final March 1980 Board decision 
which denied service connection for a seizure disorder is new 
and material; thus, the veteran's claim is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a) 
(2001), 20.1100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).

In addition, VA has published regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).  

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended at 38 U.S.C. § 
5103A (West 2002)).  It was further noted, however, that the 
VCAA also provides that nothing in section 5103A precludes VA 
from providing such assistance as the Secretary considers 
appropriate.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C. § 5103(g) (West 2002)).  
Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants attempting to reopen 
claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies or 
non-Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the issue of whether new 
and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
seizure disorder.  As will be discussed in greater detail 
below, the Board finds that new and material evidence has 
been submitted, and that the claim should be reopened.  The 
Board further, finds, however, that additional evidentiary 
development is necessary before this claim can be adjudicated 
on the merits.  This development will be discussed in greater 
detail in the remand portion of this decision.

II.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
seizure disorder

The veteran is seeking entitlement to service connection for 
a seizure disorder.  He essentially contends that he 
developed a seizure disorder as a result of injuries 
sustained while boxing during service.  He also contends that 
he first manifested symptoms of his claimed seizure disorder 
while on active duty in the military.

The record reflects that, in a May 1968 rating decision, the 
RO denied entitlement to service connection for epilepsy.  
That decision was not appealed within one year, and became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003); 38 U.S.C.A. § 4005 (West 1964); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1968).  Thereafter, the veteran submitted a 
statement indicating that he wished to reopen his claim of 
entitlement to service connection for a seizure disorder.  
This claim was denied by the RO in a March 1970 rating 
decision on the basis that new and material evidence had not 
been received to reopen his claim.  The veteran subsequently 
perfected an appeal regarding that issue.  In a September 
1970 decision, the Board also determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for a seizure disorder.

In November 1978, the veteran submitted a statement 
indicating that he again wished to reopen his claim of 
entitlement to service connection for a seizure disorder.  In 
a September 1978 rating decision, determined that new and 
material evidence had not been submitted to reopen his claim.  
The veteran subsequently appealed that decision.  In a March 
1980 decision, the Board again determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for a seizure disorder.

In general, Board decisions are final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  A final decision cannot be reopened 
unless new and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2003)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
Aug. 29, 2001, the effective date of the amendment. 66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001).  Accordingly, the 
Board will proceed to determine whether new and material 
evidence has been submitted to reopen the appellant's claims 
for service connection in this matter without regard to the 
new version of 38 C.F.R. § 3.156(a).

As noted above, in March 1980, the Board determined that new 
and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
seizure disorder.  That decision is final.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100; see also Evans, 9 Vet. App. at 
285.  In order to reopen the claim, new and material evidence 
must have been submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

The Board notes in passing that the claims folder also 
contains a November 1983 rating decision in which the RO 
again denied the veteran's claim of entitlement to service 
connection for a seizure disorder.  However, there is no 
evidence of record indicating that the veteran was ever 
advised of that decision.  In this regard, the Board notes 
that there is no letter issued by the RO at that time 
informing the veteran of that denial.  Furthermore, the RO 
recently advised the veteran in the August 2001 rating 
decision and January 2002 SOC that his claim was last denied 
by the Board in its March 1980 decision.  No mention was made 
of the RO's November 1983 rating decision.  

Therefore, because the veteran was apparently not informed of 
the November 1983 decision at the time, and because the RO 
has repeatedly advised the veteran that the Board's March 
1980 decision was the last final denial of that claim, the 
Board finds that, for the purposes of this decision, the most 
appropriate course is to treat the March 1980 decision as the 
last final denial of the veteran's claim.  In essence, the 
Board believes that this would avoid the prejudice that might 
occur if we were to find the November 1983 rating decision to 
be the last final denial in contradiction to the RO's 
findings.

As noted above, a final decision cannot be reopened unless 
new and material evidence is presented.  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The record reflects that, since the March 1980 decision, 
numerous VA treatment records have been obtained and 
associated with the veteran's claims folder.  Among these 
records is a report of a VA general medical examination 
conducted in July 1997.  In that report, it was noted that 
the veteran had a history of partial complex seizure disorder 
since 1952.  It was also noted that the veteran felt that 
this disorder was secondary to boxing while in service.  The 
examining VA physician noted a diagnosis of partial complex 
seizure disorder secondary to boxing.  While not conclusive 
as to the veteran's claim, the Board believes that this 
evidence does bear directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the Board finds that new 
and material evidence has been submitted to reopen his claim.  
To this extent only, the benefit sought on appeal is granted.

Having reopened the veteran's claim, the Board believes that 
further evidentiary development is warranted.  This matter 
will be discussed in greater detail in the remand portion of 
this decision.


ORDER

The veteran's claim of entitlement to service connection for 
a seizure disorder is reopened.  To this extent only, the 
appeal is granted.


REMAND

As discussed in detail above, the VCAA substantially modified 
the circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)).  In 
particular, this statute included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In addition, VA has 
published regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).

Pursuant to 38 C.F.R. § 3.159 (2003), VA is required to make 
as many requests as are necessary to obtain relevant records 
from a Federal department or agency, including service 
medical records. VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159(c)(2) (2003).

The Board notes that the veteran's service medical records 
are not currently associated with his VA claims folder.  
Although a review of rating decisions issued shortly after 
his separation from service suggests that these records were 
once associated with the claims folder, the record is unclear 
as to why that is no longer the case.  Furthermore, although 
the record reflects that the RO recently attempted to obtain 
post-service treatment records from Brooke Army Medical 
Center directly from the Department of the Army, the Board 
can find no indication that the RO has recently requested 
complete copies of the veteran's service medical records.  
The Board can also find nothing in the record to suggest that 
these records are unavailable.  Therefore, the Board finds 
that a remand of this case is necessary so that the RO can 
attempt to obtain these records.

In accordance with the VCAA, the veteran should also be 
provided the opportunity to identify any other records that 
may be relevant to his claim of entitlement to service 
connection for a seizure disorder.

In addition, the Board finds that, once all relevant records 
have been obtained and associated with the claims folder, the 
RO should arrange for the veteran to undergo a VA 
neurological examination to determine the nature and etiology 
of his claimed seizure disorder.

Accordingly, this case is remanded for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  
The RO is also free to undertake any 
additional evidentiary development deemed 
necessary.

2.  The RO should ask the veteran to 
provide a list of the names and addresses 
of any additional doctors and medical care 
facilities (hospitals, HMOs, etc.) which 
have treated him for his claimed seizure 
disorder.  He should be provided with 
release forms and asked that a copy be 
signed and returned for each health care 
provider identified.  When the veteran 
responds, the RO should obtain records from 
each health care provider the veteran 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and there 
is no affirmative evidence that they do not 
exist, the RO should inform the veteran of 
the records that could not be obtained, 
including what efforts were made to obtain 
them.  

3.  The RO should obtain the veteran's 
complete service medical records from 
both of his periods of military service.

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a neurological 
examination.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should be advised that he or she 
should review the claims folder, and that 
it would be particularly helpful if he or 
she would become familiar with the 
veteran's documented medical history, 
particularly those records dated during 
the years immediately following his 
separation from service, and those 
records pertaining to his November 1962 
automobile accident.  The examiner should 
also conduct an examination of the 
veteran, and provide a diagnosis of any 
pathology found.  The examiner should 
specifically comment on the nature and 
etiology of the veteran's claimed seizure 
disorder.  In particular, the examiner 
should comment on whether it is at least 
as likely as not (i.e., to at least a 50-
50 degree of probability) that the 
seizure disorder is related to any 
incident of military service, to include 
the veteran's reports of having boxed in 
service.  The examiner should also 
comment on the significance, if any, of 
injuries sustained as a result of a 1962 
automobile accident.

5.  The RO should re-adjudicate the issue 
of entitlement to service connection for 
a seizure disorder.  If the benefit 
sought on appeal remains denied, the RO 
should issue an SSOC, and the veteran and 
his representative should be afforded 
time in which to respond.  The veteran's 
claims folder should then be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



